Citation Nr: 0419129	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, including a period of service in the Republic 
of Vietnam during the Vietnam War.

This matter is on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  An RO Decision Review Officer reviewed 
the veteran's claims de novo and denied the claims in April 
2003. 

The issue of service connection for a skin condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim for service connection for PTSD has 
been obtained.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam War, but without evidence of 
direct involvement in combat.

3.  The veteran does not have a current diagnosis of PTSD.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from September 1966 to 
September 1969, including a period of service in the Republic 
of Vietnam during the Vietnam War from April 1967 to November 
1968.  His service personnel records show participation in 
several campaigns, including the Tet Counter Offensive, but 
his principal duties were as a stenographer and 
administrative specialist; there is no mention of combat 
duties.  Service medical records do not show any psychiatric 
complaints, symptoms, or diagnoses.

In March 2001, the veteran filed a claim for service 
connection for skin cancer and PTSD.

In September 2001, the veteran submitted a PTSD stressor 
letter that referred to the Tet Counter Offensive in February 
1968 as a stressor; he did not explain any further specific 
event.  

On VA PTSD examination in November 2001, the veteran reported 
having been treated for depression several years earlier.  He 
denied prior psychiatric hospitalization.  He indicated that 
he was seen at a VA medical facility in Birmingham, Alabama, 
after separation from service, but he was not treated or 
otherwise diagnosed with any condition at that time.  He 
described hearing a gun sound over his head, sleep 
difficulties, dreams that he could not remember.  
Restlessness, nervousness, distractability, irritability, 
muscle tension, decreased patience, and startle response to 
firecrackers.  He remarked that he had witnessed dead bodies 
from the Tet Offensive of 1969.  The examiner diagnosed a 
generalized anxiety disorder.  

In December 2003, the veteran testified at a Board hearing 
before the undersigned.  He stated that he carried a weapon 
in Vietnam during the Vietnam War, which he did not fire, and 
that he was exposed to constant mortar rounds where he was 
stationed.  He described knowing fellow soldiers who were 
injured in service, but he did not indicate that he witnessed 
these injuries.  He also described brief psychiatric 
hospitalization at some uncertain point in the 1980s.  He 
could  not  provide additional information regarding this 
treatment that would provide the Board a basis to obtain 
these records.
  
II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2003).

The veteran filed his claim for service connection for PTSD 
in March 2001.  Under the applicable regulation, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2003) 
(i.e., a diagnosis under DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003).  However, if the 
veteran did not engage in combat with the enemy or alleges a 
stressful experience unrelated to combat, then credible 
supporting evidence, other than the veteran's own lay 
testimony, must be presented to show that the claimed in-
service stressor occurred.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the criteria noted above.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002). 

In this case, a VA PTSD examination specifically diagnosed 
generalized anxiety disorder, not PTSD.  Thus, the veteran 
lacks a diagnosis of PTSD that comports with requirements of 
38 C.F.R. § 4.125 and DSM-IV.

The veteran testified in 2003 that he was treated or 
hospitalized in the 1980s.  But on his more detailed medical 
history report on VA examination in 2001, he reported prior 
treatment for depression, an altogether different condition; 
he also denied any prior psychiatric hospitalization.  The 
Board concludes that the veteran has not put the VA on notice 
of any relevant medical evidence regarding prior treatment 
for PTSD.  Rather, the evidence shows that any prior 
treatment may have been for a condition other than PTSD.  The 
veteran is not seeking service connection for a psychiatric 
disability other than PTSD, nor is there any evidence at this 
point to suggest any relationship of any non-PTSD psychiatric 
condition to his active duty.    

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Thus, absent a competent diagnosis of PTSD that comports with 
the requirements of 38 C.F.R. § 4.125, service connection is 
not warranted for PTSD.  The preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through letters from the RO to the veteran regarding his 
claim, the statement of the case, and the hearing before the 
Board, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  Consequently, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence necessary to support his claim, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board finds that the RO's letters to the veteran, along 
with other communications issued by the RO to the veteran, as 
well as the hearing held before the Board, satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  Subsequently, in 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *22 (U.S. App. Vet. Cl. June 24, 2004) 
(Pelegrini II), the Court withdrew its opinion in Pelegrini I 
and specifically recognized that, "where, as here, that 
notice was not mandated at the time of the initial AOJ  
decision, the AOJ did not err in not providing such notice 
specifically complying with § 5103(a) and § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id.  Instead, the Court held that the appellant has the right 
on remand to VCAA content-complying notice and proper 
subsequent VA process.  Id. at *23.  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim, the duty to notify 
the veteran of evidence, if any, to be obtained by the VA, 
the duty to notify the veteran of the evidence, if any, is to 
be provided by the claimant, and the duty to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim, the Board finds that the VA 
letter of July 2003 and the hearing before the Board meets 
the requirements of both Pelegrini decisions. 

At hearing held at the RO, the veteran clearly indicates that 
he has no additional evidence to submit and is not aware of 
any evidence that would support his claim for PTSD that the 
RO has not already obtained or could obtain.  

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case before the Board at this 
time, VCAA notice was provided in July 2003, after the rating 
action.  Based on the above, however, the Board finds that 
the Pelegrini requirements have been met.  The Board finds 
that any failure on VA's part in not completely fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication, if it exists in this case, is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  A VA medical opinion has been 
undertaken and the RO has obtained all pertinent medical 
records that, based on the veteran's testimony, can be 
obtained.  Neither the veteran nor his representative has 
indicated that there is any outstanding pertinent evidence 
that the RO has not already obtained or attempted to obtain 
that could be obtained.  Review of this case indicates no 
pertinent medical evidence that would support the veteran's 
claim is available.  Under these circumstances, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.  
 

ORDER

Service connection for PTSD is denied.


REMAND

In the judgment of the Board, additional evidentiary 
development is required with regard to the claim for service 
connection for a skin condition.  

Medical records regarding this claim have been obtained from 
two private sources (the offices of Drs. "K.K." and 
"T.C.").  At a December 2003 hearing before the 
undersigned, the veteran also referred to possible additional 
medical treatment for skin conditions.  He stated that he was 
treated for skin conditions at "the Kirkland Clinic" 
(unspecified date) and by "Dr. Stroud" in 1999.  In 
addition, a November 2001 VA skin disease examination 
mentions reviewing a March 1996 pathology report that 
diagnosed squamous cell carcinoma.  Thus, the veteran has 
given sufficient notice to the VA of the existence of 
potentially relevant private medical treatment records 
regarding the skin condition claim.  

Although questioned specifically about these records at the 
Board's December 2003 hearing, the veteran did not provide 
sufficient identifying information that would enable the VA 
to seek to obtain these possibly relevant records.  Under the 
circumstances, the RO should attempt to secure sufficient 
identifying information from the veteran regarding this 
evidence.  The RO should request that the veteran identify 
any additional VA or non-VA medical evidence relating to 
treatment for any skin condition since his separation from 
active service.  The veteran is reminded that the duty to 
assist a claimant is not a "one-way street,"  and he should 
cooperate fully with the VA in securing the requested 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Upon receipt of a satisfactory response from the veteran, the 
RO should then obtain any identified, relevant evidence.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should request that the 
veteran provide sufficient identifying 
information, which includes dates of 
treatment, names of doctors or 
institutions that treated him for the 
skin disorder, and addresses of those 
medical providers, including treatment 
by "the Kirkland Clinic" at an 
unspecified date, by "Dr. Stroud" in 
1999, by a facility for squamous cell 
carcinoma in 1996, and any other VA or 
non-VA medical provider(s) who treated 
him for any skin condition since 
separation from service.

2.  After all available records are 
associated with the veteran's claims file 
are received, the RO arrange for the 
veteran to undergo appropriate VA 
dermatological examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail, and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from a current skin disability.  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service, to specifically include 
exposure to Agent Orange therein.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  Such authority 
should include that establishing a 
presumption of Agent Orange exposure for 
Vietnam veterans; the provisions of 
38 C.F.R. §§ 3.307 and 3.309, governing 
presumptive service connection for 
certain conditions on the basis of Agent 
Orange exposure; and direct service 
connection for the claimed conditions.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
and all clear reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



